Name: 2008/75/EC: Council Decision of 21 January 2008 regarding the position to be taken by the Community within the International Coffee Council on the designation of the Depository of the International Coffee Agreement 2007
 Type: Decision
 Subject Matter: plant product;  international trade;  European construction;  international affairs
 Date Published: 2008-01-25

 25.1.2008 EN Official Journal of the European Union L 22/20 COUNCIL DECISION of 21 January 2008 regarding the position to be taken by the Community within the International Coffee Council on the designation of the Depository of the International Coffee Agreement 2007 (2008/75/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133(1) to (4) in conjunction with Article 300(2), second subparagraph thereof, Having regard to the proposal from the Commission, Whereas: (1) The International Coffee Council at its 98th session through Resolution 431 of 28 September 2007 has adopted the text of a new International Coffee Agreement 2007. (2) The International Coffee Agreement of 2001 has been extended for one year from 1 October 2007 until 30th September 2008 by Resolution 432 of 28 September 2007. (3) Under the provisions of Article 2(10) of the International Coffee Agreement of 2007, the future Depository of the Agreement shall be designated by decision of the Coffee Council under the current International Coffee Agreement of 2001. This decision has to be taken by consensus before the 31 January 2008. (4) The fixing of the Depository is in the interest of the European Community. (5) The European Communitys position in the International Coffee Council on this issue should be determined, HAS DECIDED AS FOLLOWS: Sole Article The European Communitys position within the International Coffee Council shall be to vote in favour of the designation of the International Coffee Organisation as the Depository of the International Coffee Agreement 2007. Done at Brussels, 21 January 2008. For the Council The President I. JARC